Citation Nr: 9912692	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  97-20 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico



THE ISSUE

Entitlement to an earlier effective date, prior to April 1, 
1993, for payment of additional compensation for a dependent 
spouse.



ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel



INTRODUCTION

The appellant had active military duty from January 1978 to 
February 1982.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from an October 1996 
administrative decision of the Department of Veterans Affairs 
(hereinafter VA) San Juan, Puerto Rico Regional Office 
(hereinafter RO) which denied an effective date earlier than 
April 1, 1993, for the payment of additional compensation for 
a dependent spouse.  The appellant has represented himself 
throughout the course of this appeal.


FINDINGS OF FACT

1.  The appellant married his first wife in May 1985.

2.  Effective in June 1985, the appellant was awarded 
additional VA benefits based on his dependent spouse.

3.  The appellant was divorced from his first wife in July 
1989; he did not inform the RO of his divorce.

4.  The appellant responded to a letter from the RO, dated in 
July 1991, asking for the Social Security number of his 
spouse by stating that he was divorced.

5.  The appellant married his current wife on December 7, 
1991.

6.  On March 15, 1993, the RO received a Declaration of 
Status of Dependents (VA Form 21-686c) indicating that he had 
divorced his first wife in July 1989, and that he had married 
his current wife in December 1991. 


CONCLUSION OF LAW

The assignment of an effective date earlier than April 1, 
1993, for the payment of additional compensation for a 
dependent spouse is not warranted; the appellant's claim is 
legally insufficient.  38 U.S.C.A. §§ 1155, 5107, 5110, 5112; 
38 C.F.R. §§ 3.31, 3.401, 3.501, 3.660 (1998); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For purposes of consideration of a claim for VA benefits, a 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well-grounded.  38 U.S.C.A. § 5107(a).  As defined 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter Court), a well-grounded claim 
is one which is plausible, meritorious on its own, or capable 
of substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
However, a claim may not be dismissed or denied on the basis 
it is not well-grounded where there is an absence of legal 
merit or a lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  These considerations pave the 
way for the analysis below.

The appellant contends that the RO improperly reduced his 
disability compensation from July 21, 1989 to March 31, 1993, 
based on his marital status.  He maintains that he should 
only be penalized for the time that he was not married, i.e., 
from July 21, 1989 to December 6, 1991, and not for the 
period between his marriage to his second wife on December 7, 
1991, and his submission of a VA Form 21-686c, Declaration of 
Status of Dependents, in March 1993.  He contends that 
although the RO had not been informed of his divorce from 
first wife and his subsequent remarriage, it would be unfair 
not to provide him with additional compensation during this 
time, as he was married from December 7, 1991, to the 
present.  However, the appellant also acknowledged, in his VA 
Form 9, Appeal to the Board, submitted in June 1997, that the 
RO has made no error in its application of the law to his 
case.

In general, an additional amount of compensation may be 
payable for a spouse where a veteran is entitled to 
compensation based on disability evaluated as 30 percent or 
more disabling.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  
The appellant was assigned a 40 percent evaluation, effective 
in April 1985.  

The regulations also provide that a veteran who is receiving 
compensation must notify the VA of any material change or 
expected change in his or her circumstances that would affect 
his or her entitlement to receive, or the rate of, the 
benefit being paid.  Such notice must be furnished when the 
recipient's marital or dependency status changes.  38 C.F.R. 
§ 3.660(a).  The effective date of a reduction of 
compensation by reason of marriage, annulment, divorce, or 
death of a dependent of a payee shall be the last day of the 
month in which such marriage, annulment, divorce or death 
occurs.  38 U.S.C.A. § 5112(b)(2); 38 C.F.R. § 3.501(d)(2). 

According to the pertinent regulatory criteria, the effective 
date of an award of additional compensation or pension 
payable to or for a veteran on account of a dependent shall 
be the latest of the following dates: (1) date of claim, (2) 
date dependency arises, or (3) effective date of the 
qualifying disability rating provided evidence of dependency 
is received within one year of notification of such rating 
action.  With regard to the date of claim, it means the 
following, listed in their order of applicability: (i) date 
of veteran's marriage, or birth of his or her child, or, 
adoption of a child, if the evidence of the event is received 
within one year of the event, otherwise (ii) date notice is 
received of the dependent's existence, if evidence is 
received within one year of the VA request.  38 C.F.R. 
§ 3.401(b); See also 38 U.S.C.A. § 5110. 

The basic facts in this case are not in dispute.  The 
appellant married his first wife in May 1985.  Effective in 
June 1985, the appellant was awarded additional VA 
compensation based on his marriage to his first wife, his 
dependent spouse.  The appellant was divorced from his first 
wife in July 1989; he did not inform the RO of his divorce.  
In July 1991, the RO sent a letter to the appellant asking 
him for the Social Security number of his spouse.  He replied 
to the letter in that same month and reported that he was 
divorced.  The appellant subsequently married his second 
(current) wife on December 7, 1991.  In March 1993, the 
appellant submitted a Declaration of Status of Dependents (VA 
Form 21-686c) indicating that he had divorced his first wife 
in July 1989, and that he had married his second wife in 
December 1991. 

The RO received initial notification of the appellant's 
marriage to his second wife on March 15, 1993, more than one 
year after the marriage occurred.  Accordingly, an award of 
disability compensation for a dependent spouse is not 
warranted prior to the date of receipt of the notice in March 
1993, with actual payment effective the first day of the 
following month (here April 1, 1993).  38 U.S.C.A. § 5111; 
38 C.F.R. § 3.31.  Moreover, although the appellant was only 
without a dependent spouse from July 21, 1989 to December 6, 
1991, the fact remains that since there is no record that he 
notified VA of the divorce from his first wife and his 
marriage to his second wife until March 1993.  Therefore, he 
is not entitled to the payment of additional disability 
compensation for his second wife as a dependent spouse prior 
to April 1, 1993. 

While the Board is not unsympathetic with the facts presented 
in this case, it was incumbent upon the appellant to take 
whatever action was necessary to apprise himself of the 
relevant laws and regulations governing the award of VA 
benefits.  The Supreme Court has held that everyone dealing 
with the Government is charged with knowledge of Federal 
statutes and lawfully promulgated agency regulations.  Fed. 
Crop. Ins. Corp. v. Merrill, 322 US 380 (1947); Morris v. 
Derwinski, 1 Vet. App. 260 (1991).  Statutes are binding on 
all who seek to come within their sphere, regardless of 
actual knowledge of what is in the statutes or of the 
hardship resulting from innocent ignorance.  In addition, the 
Board notes that the appellant took the proper steps at the 
time of his marriage in 1985 to notify the RO of his 
dependent spouse.

Thus, the RO properly awarded additional compensation on 
account of the appellant's second wife effective April 1, 
1993.  While the appellant has argued fairness dictates that 
the effective date of payment should instead be the date of 
his second marriage in December 1991, the Board finds that 
the effective date of the additional benefits can be no 
earlier than April 1, 1993.  As indicated in 38 C.F.R. 
§ 3.401, the award of additional compensation on account of a 
dependent is effective the date of the veteran's marriage, if 
the evidence of the event is received within one year of the 
event; otherwise, the effective date is the date notice is 
received of the dependent's existence.  Furthermore, payment 
of monetary benefits based on increased awards of 
compensation may not be made for any period prior to the 
first day of the calendar month following the month in which 
the award became effective.  38 C.F.R. § 3.31.  The appellant 
first notified the RO of his remarriage on March 15, 1993.  
As he failed to provide notification within a year of the 
event, January 1992 cannot be the effective date.  The 
regulations clearly provide that an effective date prior to 
April 1, 1993, the day following the month in which the RO 
received notice of the appellant's remarriage, for payment of 
additional compensation benefits on account of a spouse is 
not warranted. 

The Board also notes that it appears that the appellant, in 
his Notice of Disagreement and in his Appeal to the Board, in 
acknowledging that the RO properly applied the existing 
regulations but questioning the fairness of the underlying 
policy, has raised what amounts to a theory of relief couched 
in equity.  However, the Board is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The 
Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992)  (citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990).  Moreover, to the extent the appellant desires a 
change because of claimed "unfairness" in the law, the 
Board has no authority to alter a law as passed by Congress.  
The Board bound by the law and VA regulations.  38 U.S.C.A. 
§ 7104.

In short, the appellant's claim fails because he did not 
provide the necessary information within the12-month time 
period required by regulation.  The Board is, as noted, bound 
by the laws enacted, and by VA regulations.  38 U.S.C.A. 
§ 7104.  It appears that there is no possible provision to 
allow a grant of the benefit sought on appeal since the 
statutory and regulatory requirements are shown not to have 
been met.  The legal criteria, not the facts, are dispositive 
of the issue.  The appellant has failed to state a claim upon 
which relief could be granted, and, as a matter of law, the 
claim must be denied.  See Sabonis at 430 (1994) (where the 
law and not the evidence is dispositive, the appeal to the 
Board is terminated).

Additionally, as the law, not the facts are dispositive, the 
benefit of the doubt doctrine is inapplicable.  Therefore, 
the appellant's claim for entitlement to payment of 
additional benefits for a dependent spouse prior to April 
1993 must be denied, due to the absence of legal merit or 
lack of entitlement under the law. 


ORDER

Entitlement to an effective date earlier than April 1, 1993, 
for the payment of additional compensation for the 
appellant's current wife as his dependent is denied. 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

